Citation Nr: 1540606	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for chronic musculoligamentous strain, lumbar spine, with Grade I spondylolisthesis L5-S1 (lumbar spine disability).

2.  Entitlement to service connection for degenerative disc disease, to include as secondary to service-connected lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is of record.

In June 2014, the matter of entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability was previously before the Board.  At that time, the Board remanded the Veteran's claim for further development.  After completing the requested development, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in February 2015, continuing to deny the Veteran's claim.  The matter now returns to the Board for further consideration.

Following the issuance of the February 2015 SSOC, the Veteran submitted additional evidence, including private treatment records and VA treatment records pertinent to his claim for an initial rating in excess of 20 percent for his service-connected lumbar spine disability.  The Veteran has not waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  As will be discussed in the Remand portion of this decision, the Board is remanding this matter for such consideration.

The Board also notes that, in an April 2015 rating decision, the AOJ denied service connection for degenerative disc disease, to include as secondary to service-connected lumbar spine disability.  Subsequently, in May 2015, the Veteran submitted a notice of disagreement (NOD) with the denial of this claim.  A review of the record shows that the AOJ has not issued a statement of the case (SOC) with regard to this claim.  Accordingly, this issue must be remanded to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 328 (1999).

Finally, a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As will be discussed in greater detail below, in this case, the issue of entitlement to a TDIU has been raised by the record.  See VA Examination, February 2015. Thus, the issue has been included for consideration as a part of the current appeal.

These claims are now being processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure due process is followed and that there is complete record upon which to decide the Veteran's claims so that he afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Following the Board's June 2014 remand, the AOJ obtained additional evidence, including outstanding VA treatment records and a VA examination addressing the nature and severity of the Veteran's lumbar spine disability.  Thereafter, the AOJ issued a SSOC in February 2015, continuing to deny the Veteran's claim for an initial rating in excess of 20 percent.  Thereafter, in July 2015, the Veteran submitted additional evidence in support of his claim for a higher rating, including VA treatment records and private treatment records reflecting further treatment for the Veteran's service-connected lumbar spine disability, including treatment following the issuance of the February 2015 SSOC.  Neither the Veteran nor his attorney submitted a waiver of AOJ consideration with this newly submitted evidence.  As these records were not initially considered by the AOJ, the evidence must be referred for review upon remand.  38 C.F.R. § 20.1304(c) (2015) (a claimant must submit a written waiver of AOJ consideration along with evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the AOJ for consideration).  Moreover, as the VA examiner did not get an opportunity to review these records in connection with the February 2015 examination, he should be given an opportunity to do so for the purpose of determining whether his examination findings are complete and accurate.

Also, as noted in the Introduction, a claim of entitlement to a TDIU due to the Veteran's service-connected lumbar spine disability has been raised by the record.  Specifically, during the February 2015 VA examination, the Veteran indicated that he last worked in 2007 in construction and that he switched to maintenance work, but that he eventually had to stop working due to his back.  See VA Examination, February 2015.  Thus, the issue of entitlement to a TDIU has been raised.  See Rice v. Shinseki, supra.

To date, the Veteran has not been provided with the Veterans Claims Assistance Act (VCAA) notice requirement for a TDIU claim. Therefore, on remand, he should be provided with such notice.

Finally, by an April 2015 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for degenerative disc disease, to include as secondary to his service-connected lumbar spine disability.  Although the Veteran filed a NOD, a SOC addressing the matter of entitlement to service connection for degenerative disc disease, to include as secondary to his service-connected lumbar spine disability, has not yet been issued.  Therefore, on remand, such should be accomplished.  Where a claimant files a NOD and the AOJ has not yet issued an SOC, the issue must be remanded for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Give the February 2015 examiner an opportunity to review the treatment records concerning the back which were submitted after the February 2015 SSOC.  Thereafter, give him an opportunity to annotate his February 2015 examination report as it pertains to the Veteran's back symptoms, including the severity of such.  If the examiner finds that another VA examination is warranted such should be scheduled.

2.  Issue to the Veteran and his attorney a SOC addressing the issue of entitlement to service connection for degenerative disc disease, to include as secondary his service-connected lumbar spine disability.  This claim should be returned to the Board only if the Veteran perfects a timely appeal.

3.  Send the Veteran the proper VCAA notice under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  After the development requested, and any additional development deemed necessary, has been completed to the extent possible, review all evidence received since the last prior adjudication (the February 2015 SSOC) and readjudicate the Veteran's claim for a higher rating for the service-connected back disability and his claim for a TDIU.  If the determination remains unfavorable, then the AOJ should issue a SSOC that includes consideration of the evidence submitted since the February 2015 SSOC (including records received in July 2015).  The SSOC should also include the laws and regulations governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




